Case 3:07-cr-30191-DWD Document 171 Filed 06/03/21 Page 1 of 4 Page ID #444




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                )
                                          )
                     Plaintiff,           )
                                          )
 vs.                                      )         Case No. 07-CR-30191-DWD
                                          )
 DONALD JOSEPH FRIESE,                    )
                                          )
                     Defendant.           )

                             MEMORANDUM & ORDER

DUGAN, District Judge:

       On September 4, 2008, Defendant Donald Friese was sentenced to a 125-month

term of imprisonment for conspiracy to possess in excess of five grams of cocaine base

and possession of a firearm by a previously convicted felon. Upon release, Friese was

ordered to serve a 3-year term of supervised release. Friese was released from federal

custody on July 18, 2013, and was transferred to the custody of St. Clair County, Illinois

authorities. In 2016, he was convicted of second-degree murder and possession of

contraband in a penal institution. On July 28, 2016, Friese was sentenced to a 12-year term

of imprisonment on the second-degree murder charge.

       Friese was released from state custody and began serving his term of federal

supervised release on November 24, 2020. On January 20, 2021, he was arrested for

resisting arrest by fleeing and creating a substantial risk of serious injury or death,

possession of a controlled substance, and violating a stop sign. On February 3, 2021, the

conditions of Friese’s supervised release were amended to add a 180-day term of home
Case 3:07-cr-30191-DWD Document 171 Filed 06/03/21 Page 2 of 4 Page ID #445




confinement with location monitoring, but the term of home confinement never began.

On February 12, 2021, Friese was charged with committing a battery, and the United

States petitioned to revoke Friese’s supervised release.

       The revocation petition alleged that Friese committed the above-described

offenses while on release. The petition further alleged that Friese possessed oxycodone

and amphetamine on January 20, 2021, that he failed to follow the instructions of his

probation officer, that he associated with a convicted felon without permission of his

probation officer, and that he failed to notify his probation officer of his arrest by the St.

Louis City Police Department on January 20, 2021.

       The Court held a final hearing on the petition for revocation of supervised release

on May 19, 2021. At the hearing, Friese admitted that the United States could prove that

he committed the offense of battery by a preponderance of the evidence. He also was

adjudicated guilty of violating a stop sign, failing to follow the instructions of his

probation officer, and associating with a convicted felon without permission. The United

States withdrew the violations related to resisting arrest and possession of a controlled

substance. The parties jointly made a non-binding recommendation for a sentence of one

year and one day. The Court adopted their recommendation and sentenced Friese to one

year and one day in prison to be followed by 18 months of supervised release.

       During the hearing, Friese indicated that he did not object to the conditions of

supervised release and that he wished to waive formal reading of the conditions. As a

result, the conditions were not read aloud. The United States also did not object to the

proposed conditions. As a result, the conditions of Friese’s supervised release remained
Case 3:07-cr-30191-DWD Document 171 Filed 06/03/21 Page 3 of 4 Page ID #446




unchanged, and, when judgment was entered on May 19, 2021, the special condition that

was modified to include the term of home detention was included as part of the

judgment. By motion dated May 28, 2021, Friese, with the support of the Assistant U.S.

Attorney, seeks to have the judgment corrected to remove the home detention condition.

In addition, Friese filed a notice of appeal on June 2, 2021.

       Friese seeks to correct his judgment pursuant to Federal Rule of Criminal

Procedure 35(a). Although he has filed a notice of appeal, this Court retains jurisdiction

over Friese’s Rule 35(a) motion. See FED. R. APP. P. 4(b)(5). Rule 35(a) allows a sentencing

court to “correct a sentence that resulted from arithmetical, technical, or other clear error”

within 14 days after sentencing. While Defendant’s motion makes clear that the parties

did not expect the home detention to remain in place, that does not establish that the

judgment contains the kind of clear error contemplated by Rule 35(a) such that the Court

is able to amend the judgment as requested. While the parties’ non-binding sentencing

recommendation may have assumed that the condition would be removed, the removal

of the condition was not raised during the hearing, nor was the condition removed from

the supervised release terms prior to the imposition of sentence. While a

misunderstanding may have led the parties to fail to request such a modification, that

misunderstanding is not the type of correctable clerical error contemplated by Rule 35(a).

       Further, even if the Court could amend the judgment, it would not be inclined to

do so. Given Friese’s criminal history, poor performance on supervised release, apparent

risk to the community, and the nature of the allegations and admitted conduct in the

revocation petition, the Court firmly believes that a term of home detention at the
Case 3:07-cr-30191-DWD Document 171 Filed 06/03/21 Page 4 of 4 Page ID #447




beginning of Friese’s term of supervised release is appropriate. Friese’s history shows

that he is a danger to the community and that he struggles to abide by conditions of

release. More rigorous oversight at the beginning of his term of supervised release is

justified and necessary.

      While the parties’ non-binding recommendation may have changed if they

realized the term would be included in the judgment, the conditions were available to

them before the hearing. Friese did not object, and the Court was not asked to remove the

condition. A late objection due to a misunderstanding by counsel is not an error this

Court can address through a Rule 35(a) motion. For all these reasons, Defendant’s motion

to amend or correct judgment is DENIED.

      SO ORDERED.

      Dated: June 3, 2021




                                                      ______________________________
                                                      DAVID W. DUGAN
                                                      United States District Judge
